ON Application fob a Rehuí akin a.
One of the grounds of the application for a rehearing was the asserted possible interpretation wbich may be given to our reference to the work of sprinkling the streets from curb to curb, and our reference to the contract under which the defendants hold their :grant.
Of course the contract, which is to become operative only in the distant future (the year 1906), never received a moment’s consideration in preparing the opinion and entering the decree.
All reference to a contract was the one under which the defendants’ road is being operated.
In order, however, to prevent any misinterpretation and to put ' the question entirely at rest, we expressly limit all discussion pre - ceding our decree to the question of indefiniteness of the ordinance .and the consequent unreasonableness.
This entirely eliminates all questions of contracts and of extant duties due under the contract.
Having thus modified the discussion leading to the decree the re-hearingjis refused.